Per Curiam.
Several of the exceptions have no substantial basis. Sometimes the questions objected to were not answered, and sometimes questions not allowed are answered without objection by the witness at a later stage of his testimony. Sometimes exceptions are made in an incorrect view of the pleadings. All other exceptions relate to matters which could have had no injurious effect upon appellant’s rights before the jury.
Judgment and order affirmed, with costs.
Sedgwick, Ch. J., Freedman and McAdam, JJ., concur.